Citation Nr: 1308662	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for internal bleeding associated with diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to January 1970.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran died prior to promulgation of a decision by the Board in this matter.  

In a letter dated in February 2012, the RO notified the appellant that her timely filed application for dependency and indemnity compensation entitled her to substitute for the Veteran in his pending appeal for service connection for internal bleeding.


FINDING OF FACT

The Veteran's internal/gastrointestinal bleeding did not begin in service and is not otherwise the result of an injury, disease, or event of service origin.


CONCLUSION OF LAW

Claimed internal bleeding did not begin in service and is not otherwise related to any incident of active duty service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the claimant of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent March 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals have been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran was also accorded a VA examination, and afforded an opportunity to give testimony before the Board.  The appellant has not indicated there are any additional records that VA should seek to obtain on her behalf.  Therefore, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

II. Merits

In his 2010 substantive appeal the Veteran argued that his internal bleeding was secondary to pancreatitis with pseudocysts and was complicated by his diabetes mellitus type II.  

There is no record of any gastrointestinal bleeding in service treatment records.  Abundant VA and private medical records dating from at least 1998 advise of a long history of alcoholic pancreatitis.  A November 2004 VA hospital record shows a diagnosis of "diabetes secondary to chronic pancreatitis started 1982"; and a March 2006 VA medical record advises of upper gastrointestinal bleeding and chronic, alcoholic pancreatitis since 1982.  

In a rating decision in January, 2002, the RO granted service connection for diabetes mellitus type II secondary to herbicides exposure.  Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999).

In November 2008 the Veteran filed a claim for service connection for internal bleeding secondary to his service-connected diabetes.

In May 2011 the Veteran was accorded a VA examination.  The examiner noted that the Veteran was service-connected for diabetes mellitus.  The examiner also noted that the Veteran had a long history of alcohol abuse and chronic pancreatitis with pancreatic insufficiency; that an esophagogasroduodenoscopy done in November 2004 found gastric varices, gastritis, and erosive esophagitis; and that the Veteran also suffered from cirrhosis of the liver with steatotis with portal hypertension, splenomegaly, thrombocytopenia, and anemia.  The examiner then declared that the Veteran's internal (gastrointestinal) bleeding was not related/secondary to the Veteran's diabetes mellitus, but rather to his severe alcohol gastritis, alcoholic erosive gastritis, underlying esophago/gastric varicose veins, and thrombocytopenia.  The examiner added that the Veteran's thrombocytopenia was predisposing to bleeding.  

Principles of Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cirrhosis of the liver, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Additionally, if a veteran was exposed to Agent Orange in the Republic of Vietnam during the Vietnam era, certain diseases listed at 38 C.F.R. § 3.309(e) are presumed to have been incurred in service.  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a), as in effect throughout the appeal period.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Discussion & Analysis

First, the Board notes that there is no allegation or evidence of internal (gastrointestinal) bleeding during service, so service connection on a direct basis is not warranted.  38 C.F.R. § 3.303.  Additionally, the Veteran was not diagnosed during service, or in the year after service, with liver cirrhosis, so service connection for a chronic disease with associated internal bleeding (in this case cirrhosis of the liver) under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a) is not warranted.  Moreover, although this Vietnam veteran's exposure to herbicides is conceded, none of the causes of his internal/gastrointestinal bleeding, namely, pancreatitis, liver cirrhosis, severe alcohol gastritis, alcoholic erosive gastritis, underlying esophago/gastric varicose veins, and thrombocytopenia, are among the disorders listed at 38 C.F.R. § 3.309(e), so service connection under the presumptive provisions of 38 C.F.R. § 3.309(e) is not warranted.

As for service connection on a secondary basis (38 C.F.R. § 3.310), according to the Veteran's lay assertions (and according to all of the medical evidence), the Veteran's internal bleeding was caused by his nonservice-connected chronic alcoholic pancreatitis, gastritis, and varices.  In fact, the VA examiner specifically stated that the Veteran's gastrointestinal bleeding was secondary to disorders caused by the Veteran's alcohol abuse; not diabetes mellitus.  The Board finds this evidence from a VA physician, who examined the Veteran and discussed the Veteran's medical history, and who not only ruled out diabetes mellitus but identified the precise cause of the Veteran's internal/gastrointestinal bleeding, to be highly probative evidence against the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).

To the extent that the Veteran suggested that his internal bleeding was "complicated" by his diabetes mellitus, it is not argued or shown that the Veteran was qualified through specialized education, training, or experience to offer medical diagnoses or opinions.  Moreover, no medical provider has made such an assertion, and there is no competent evidence of record that supports such a theory.  The Board consequently finds the Veteran's contention to be of no probative weight.  Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).

Accordingly, the Board finds that the weight of the probative evidence is clearly against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for internal bleeding, including as secondary to service-connected diabetes mellitus is therefore not warranted and the benefit of the doubt standard of proof does not apply.  38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  




ORDER

Service connection for internal bleeding is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


